 



AGREEMENT AND RELEASE

 

This Agreement (the “Agreement”) is dated May 2, 2013 (the "Effective Date") and
is made by and between Instilend Technologies Inc. (the “Company”), Richard
L’Insalata (“Employee”), Fortified Management Group LLC ("Fortified") and
Investview, Inc (“Investview”).

 

WHEREAS, on October 24, 2012, the Company entered into an employment agreement
(the “Employment Agreement”) with Employee pursuant to which he was appointed as
Vice President of the Company in consideration of certain compensation as set
forth in the Employment Agreement attached hereto as Exhibit A;

 

WHEREAS, on May 2, 2013, Employee elected to resign as Vice President of the
Company;

 

WHEREAS, the Company has agreed to make certain common stock issuances to
Employee as set forth on Exhibit B (the “Settlement Amount”);

 

WHEREAS, Fortified has agreed to retain Employee as an employee of Fortified;

 

WHEREAS, Company and Investview agree to pay certain tax liabilities plus all
related penalties and interest;

 

WHEREAS, in consideration of the Settlement Amounts, Employee has agreed to
terminate the Employment Agreement and release the Company from all claims; and

 

NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company, Employee and
Fortified as follows:

 



 

 

 

1.                  The Company and Employee hereby agree to terminate the
Employment Agreement and to release Employee from his Non-Competition,
Non-Disclosure and Non-Solicitation Agreement as of the Effective Date.

 

2.                  Employee releases and discharges the Company, the Company’s
officers, directors, affiliates, heirs, executors, successors, administrators,
and assigns from all actions, causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, against the Company, that Employee or its executors, administrators,
successors and assigns ever had, now have or hereafter can, shall or may, have
for, upon, or by reason of any matter, cause or thing whatsoever, whether or not
known or unknown, from the beginning of the world to the day of the date of this
Agreement. Employee warrants and represents that no other person or entity has
any interest in the matters released herein, and that it has not assigned or
transferred, or purported to assign or transfer, to any person or entity all or
any portion of the matters released herein. Employee hereby waives any and all
rights to the Holdback Shares (as defined in that certain side letter agreement
dated October 24, 2012 (the “Side Letter”), which is attached hereto as Exhibit
C) and Investview, the parent company of the Company, has no further obligation
or responsibility to issue such Holdback Shares.

 

3.                  The Company and Investview will defend, indemnify and hold
Employee harmless against any claims, damages, liability, suits, actions and
expenses relating to losses or damages sustained by Employee arising out of (i)
the outstanding tax liabilities plus any penalties and interest payable to the
parties and in the amount set forth on Schedule 3 (the “Tax Liabilities”) and
(ii) through the Effective Date for the services provided by the Company to
Crowell Weedon and Co., Quantex and Bank of Montreal. The Company releases the
Employee from all sums of money due in connection with the Penalty as defined in
the Side Letter agreement.

 

4. Company represents and agrees that it has agreed with Fortified that
Fortified is to pay $150,000.00 (the “Cash Purchase Price”) of the purchase
price in connection with the asset purchase agreement entered into by and
between the Company and Fortified (“Asset Purchase Agreement”) to Fleming PLLC
as escrow agent. The Cash Purchase Price shall be utilized by the Company to
settle the Tax Liabilities. Further, the Company agrees that:

 

(a)it will pay the outstanding principal owed in connection with the Tax
Liabilities within 30 days of the date of this Agreement.

 

(b)within 120 days of the date of this Agreement, the Company will have entered
settlement agreements covering all additional penalties and interest owed in
connection with the Tax Liabilities (the “Tax Settlement Agreement”).

 

(c)In the event the Company defaults under the Tax Settlement Agreement, the
Company will undertake to cure such default within 15 days.

 

(d)The Company will have satisfied all of its obligations under the Tax
Settlement Agreements within one (1) year from the date of this Agreement.

 

5.                  In the event the Company breaches any of Sections 4(a)
through (d), then the Employee will be permitted to sell an amount of shares of
common stock under its Lock-Up Agreement entered between the Employee and
Investview equal to one-third of the value of the defaulted Tax Liability
multiplied by 150%. In the event the cash received by the Seller after the sale
of the shares as contemplated by this section is less than the relevant portion
of the Tax Liability, then the Company and the Employee will mutually agree on
an additional amount of shares to be sold to cover the Tax Liability. The price
per share utilized to determine the number of shares of common stock that may be
sold shall be the average closing price during the 10 day period immediately
prior to the default. For example, assuming the Company defaults on June 30,
2013 on a $12,000 payment to the Internal Revenue Service for withholding taxes
and the 10 day closing average is $2.00 per share, then the Employee will be
permitted to sell 3,000 shares of common stock.

 



2

 

 

6.                  Fortified will retain Employee for a term of six months, at
a salary of $13,000 per month. In addition, Fortified agrees that the payments
to be made to the Company under the Promissory Note in a principal amount of
$1,250,000 shall be made to Employee in the event that there is a default as
described in section 4. above until such time that the Employee receives
payments in the default amount (“Default Payment”). Fortified shall pay the
Default Payment to Employee upon written notice from Employee that a default as
described in section 4 above has occurred (“Default Notice”). Fortified shall be
entitled to rely solely on the Default Notice and will not have any further
liability to the Company as a result of the payment of the Default Payment to
Employee, as acknowledged by the Company and Investview by their execution
hereof.

 

7.                  The release provisions of this Agreement will apply to the
fullest extent of the law, whether in contract, statute, tort (such as
negligence).

 

8.                  Each party shall be responsible for their own attorneys’
fees and costs.

 

9.                  Each party acknowledges and represents that: (a) they have
read the Agreement; (b) they clearly understand the Agreement and each of its
terms; (c) they fully and unconditionally consent to the terms of this
Agreement; (d) they have had the benefit and advice of counsel of their own
selection; (e) they have executed this Agreement, freely, with knowledge, and
without influence or duress; (f) they have not relied upon any other
representations, either written or oral, express or implied, made to them by any
person; and (g) the consideration received by them has been actual and adequate.

 



3

 

 

10.              This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties and supersedes and
replaces all prior negotiations, proposed agreement and agreements, written or
oral. Each of the parties hereto acknowledges that neither any of the parties
hereto, nor agents or counsel of any other party whomsoever, has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject hereto, to induce it to execute this
Agreement and acknowledges and warrants that it is not executing this Agreement
in reliance on any promise, representation or warranty not contained herein.

 

11.              This Agreement may not be modified or amended in any manner
except by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the parties
hereto.

 

12.              Should any provision of this Agreement be declared or be
determined by any court or tribunal to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be severed and deemed not to be
part of this Agreement.

 

13.              The Parties agree that this Agreement is governed by the Laws
of the State of New Jersey and that any and all disputes that may arise from the
provisions of this Agreement shall be tried in the Supreme Court, State of New
Jersey, County of Monmouth. The Parties agree to waive their right to trial by
jury for any dispute arising out of this Agreement.

 

14.              This Agreement may be executed in facsimile counterparts, each
of which, when all parties have executed at least one such counterpart, shall be
deemed an original, with the same force and effect as if all signatures were
appended to one instrument, but all of which together shall constitute one and
the same Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



4

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.

 

Company:

 

Instilend Technologies, Inc.



 

By:/s/ Dr. Joseph Louro

Name: Dr. Joseph Louro

Title: Chief Executive Officer

 

Investview:

 

Investview Inc.



 

By:/s/ Dr. Joseph Louro

Name: Dr. Joseph Louro

Title: Chief Executive Officer



 

/s/ Richard L’Insalata

Richard L’Insalata

 

Fortified Management Group LLC

(WITH RESPECT TO SECTION 6 ONLY)



 

By:/s/ Thomas Scipione

Name: Thomas Scipione

Title: Managing Member

 



5

 

 

 

Schedule 3

 

Schedule of Principal Tax Payments due for Instilend by entity:

1.                   Federal Withholding  $61,144,74  2.                  
Federal Unemployment  $294.00  3.                   Medicare (Company and
Employee)  $11,988.39  4.                   Social Security (Company and
Employee)  $42,992.88  5.                   New York Withholding  $19,417.37 
6.                   New York Disability (Company and Employee)  $477.40 
7.                   New York Unemployment  $2,394.90  8.                   New
York City Resident  $10,861.68  9.                   New York MCTMT (Transit
Tax)  $1,405.53  10.                 New York Re-employment Service Fund 
$38.28    Total Taxes Due  $151,015.16 

6

 

 

Exhibit A

 

[Insert Employment Agreement]

 

7

 

 

Exhibit B

  

Investview shall issue to Employee 50,000 shares of restricted common stock of
Investvie within ten (10) days of the Effective Date, which shall be locked up
for a period of one year from the Effective Date.

 

In the event the thirty day volume weighted average price (VWAP) at closing for
Investview, the parent company of the Company, is less than $4.00 per share
immediately prior to the one year anniversary of the Effective Date (the “One
Year Anniversary”), Investview shall issue the Employee 25,000 shares of common
stock, which shall be locked up for a period of one year from the One Year
Anniversary.

 

In the event the thirty day VWAP at closing for Investview is less than $4.00
per share immediately prior to the two year anniversary of the Effective Date
(the “Two Year Anniversary”), Investview shall issue the Employee 25,000 shares
of common stock, which shall be locked up for a period of one year from the Two
Year Anniversary.

 

8

 

 

Exhibit C

[insert side letter agreement]

 



9

